Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Detailed Action
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gassho 20040233472.

     With respect to claim 1, Gassho teaches an information processing method using a program (para. 34, lines 10-15) for causing the printing apparatus to print  and a processor  (CPU 34, lines 15-18) to perform: executing transmission data from a target image (computer 40) to a printing apparatus 35; receiving, from a server 10, (para. 33) whether an input screen is allowed to display an evaluation,  an evaluation  to be displayed on display 16, see para. 47. Gassho teaches  the step of displaying a “printer contract” as the image that is to be displayed along with a user fee. If the print contract is  outside of  a range (either above or below) a statement to that affect is made. See para. 47. 

     With respect to claim 2, Gassho teaches the CPU as the processor for determining whether the input is displayed, (if the  print contract is within the allowable range regarding the fee structure).


     With respect to claim 11, Gassho teaches  a program for implementing instructions as part of an operating system, see para. 34, lines 15-28, for example.  These programs included the application for controlling the transmission between the processing apparatus  40 and the printer  30, see paragraph 35, last 5 lines. 

     With respect to claim 12, Gassho teaches implementing a screen display, see para. 34, wherein display 16  displays the condition of the network printers, and provides warnings, alarms and details of the print contract.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


   Claims 4-7, 14  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassho in view of the Well Known Prior Art MPEP 2144.03.

     With respect to claim 4, Gassho teaches all of the subject matter upon which the claim depends except for  when the server fails, data already advanced is used. 
     Gassho teaches a server 10 for communicating with computer 10.  While the disconnection between the computer and server or not discussed. Gassho teaches  a device 30 which alternatively holds information given by server 10 that is displayed on computer 40.  
      Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that data that is not allowed to be communicated by the server 10, or disrupted thereto, may have been previously stored in the job storage unit 32 of device 30. This then allows the data to be stored by computer 40 upon disruptions in communication of server 10. See also para. 49.



     With respect to claim 6, Gassho teaches  dividing a job into multiple sections and transmitting the sections into storage module 32, see para. 11. The job, having been stored, is then printed by network printer 30 until the print job is complete. See para. 35 Gassho teaches the display of the screen 16, regarding at least warnings, alarms, the network status of the computer and the printer contract.  While Gassho does not specifically mention a display of when the print job is complete, it is at least assumed, that if one can monitor the network printer responsible for the job and there is an indication that the network printer has completed the job, then it would have been well known to one of ordinary skill in the art  at the time the invention was filed that a completed transaction is the result of an end to a print job that was not disrupted in it’s operation.



     With respect to claim 14,  Gassho teaches an information processing apparatus  for causing a printing apparatus 30 to performing printing, see para. 35, last 5 lines. Gassho teaches wherein the apparatus as a memory which is described at (para. 34, lines 10-15) for causing the printing apparatus to print  and a processor  (CPU, para. 34, lines 15-18) to perform: executing transmission data from a target image (computer 40) to a printing apparatus 35; receiving, from a server 10, (para. 33) whether an input screen is allowed to display an evaluation,  an evaluation  to be displayed on display 16, see para. 47. Gassho teaches  the step of displaying a “printer contract” as the image that is to be displayed along with a user fee. If the print contract is  outside of  a range (either above or below) a statement to that affect is made. See para. 47. 




               Claims Objected As Containing Allowable Matter

     Claims 3,  8-10 and 13 are objected to as containing allowable subject matter. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664